Name: 2005/270/EC: Commission Decision of 22 March 2005 establishing the formats relating to the database system pursuant to Directive 94/62/EC of the European Parliament and of the Council on packaging and packaging waste (notified under document number C(2005) 854) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  environmental policy;  marketing;  energy policy;  information and information processing
 Date Published: 2005-04-05; 2008-12-05

 5.4.2005 EN Official Journal of the European Union L 86/6 COMMISSION DECISION of 22 March 2005 establishing the formats relating to the database system pursuant to Directive 94/62/EC of the European Parliament and of the Council on packaging and packaging waste (notified under document number C(2005) 854) (Text with EEA relevance) (2005/270/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 94/62/EC of the European Parliament and of the Council of 20 December 1994 on packaging and packaging waste (1), and in particular Article 12(3) thereof, Whereas: (1) The formats established in Commission Decision 97/138/EC (2), for the provision of harmonised data within the framework of Directive 94/62/EC, should be revised and simplified in order to take into account the experience with their application. (2) Those formats should reflect the targets laid down in Directive 94/62/EC, as amended by Directive 2004/12/EC. (3) In order to guarantee the comparability of data between the Member States, it is appropriate to lay down detailed rules concerning the data to be contained in the formats and to allow Member States to provide further data on a voluntary basis. (4) In view of the number of amendments that must therefore be made to Decision 97/138/EC, that Decision should be replaced for the sake of clarity. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 21 of Directive 94/62/EC, HAS ADOPTED THIS DECISION: Article 1 This Decision establishes the formats for the database system on packaging and packaging waste provided for in Article 12 of Directive 94/62/EC. Article 2 1. In addition to the relevant definitions set out in Article 3 of Directive 94/62/EC, the following definitions shall apply: (a) composite packaging means packaging made of different materials which cannot be separated by hand, none exceeding a given percentage by weight; (b) generated packaging waste means the amount of packaging that becomes waste within the meaning of Article 1 of Council Directive 75/442/EEC (3) within the territory of a given Member State, after having been used to contain, protect, handle, deliver and present goods; (c) recovered packaging waste means the quantity of packaging waste generated in a Member State that is recovered, irrespective of whether the packaging waste is recovered within the Member State, in another Member State or outside the Community; (d) packaging waste recovered or incinerated at waste incineration plants with energy recovery means the quantity of packaging waste generated in a Member State that is recovered or incinerated at waste incineration plants with energy recovery, irrespective of whether the packaging waste is recovered or incinerated at waste incineration plants with energy recovery within the Member State, in another Member State or outside the Community; (e) recycled packaging waste means the quantity of packaging waste generated in a Member State that is recycled, irrespective of whether the packaging waste is recycled within the Member State, in another Member State or outside the Community; (f) rate of recovery or incineration at waste incineration plants with energy recovery for the purposes of Article 6(1) of Directive 94/62/EC means the total quantity of packaging waste recovered or incinerated at waste incineration plants with energy recovery, divided by the total quantity of generated packaging waste; (g) recycling rate for the purposes of Article 6(1) of Directive 94/62/EC means the total quantity of recycled packaging waste, divided by the total quantity of generated packaging waste. 2. Generated packaging waste, as referred to in paragraph 1(b), shall not include any kind of residues from the production of packaging or packaging materials, or from any other production process. For the purposes of this Decision, packaging waste generated in a Member State may be deemed to be equal to the amount of packaging placed on the market in the same year within that Member State. Article 3 1. The data for total packaging shall cover all packaging as defined in Article 2(1) and 3(1) of Directive 94/62/EC. In particular for materials occurring in smaller quantities and those not mentioned in this Decision, estimates may be used. These estimates shall be based on the best information available and shall be described in accordance with Article 7. 2. Reusable packaging shall be considered to be placed on the market when it is made available for the first time, together with the goods it is intended to contain, protect, handle, deliver or present. Reusable packaging shall not be considered packaging waste when it is sent back for reuse. Reusable packaging shall not be considered to be placed on the market as packaging when it has been reused with a good and is made available again. Reusable packaging discarded at the end of its useful life shall be considered packaging waste. For the purposes of this Decision, packaging waste generated in a particular Member State from reusable packaging may be deemed to be equal to the amount of reusable packaging placed on the market within that Member State in the same year. 3. Composite packaging shall be reported under the predominant material by weight. Additionally, separate data on recovery and recycling of composite materials may be provided on a voluntary basis. 4. The weight of recovered or recycled packaging waste shall be the input of packaging waste to an effective recovery or recycling process. If the output of a sorting plant is sent to effective recycling or recovery processes without significant losses, it is acceptable to consider this output to be the weight of recovered or recycled packaging waste. Article 4 1. Packaging waste exported out of the Community shall be counted as recovered or recycled only if there is sound evidence that the recovery and/or recycling took place under conditions that are broadly equivalent to those prescribed by the Community legislation on the matter. 2. Transboundary movements of packaging waste shall comply with Council Regulation (EC) No 259/93 (4) Council Regulation (EC) No 1420/1999 (5), and Commission Regulation (EC) No 1547/1999 (6). 3. Packaging waste generated in another Member State or outside the Community which is sent for recovery or recycling to a Member State shall not be counted as recovered or recycled in the Member State to which this packaging waste was sent. Article 5 1. The weight of recovered or recycled packaging waste shall be measured using a natural humidity rate of the packaging waste comparable to the humidity of equivalent packaging put on the market. Corrections shall be made to measured data relating to the weight of recovered or recycled packaging waste, if the humidity rate of that packaging waste regularly and significantly differs from that of packaging placed on the market and if this factor risks leading to substantial over- or underestimates of packaging recovery or recycling rates. Those corrections shall be limited to exceptional cases, caused by specific climatic or other conditions. Significant corrections shall be reported in the descriptions relating to the data compilation, provided for in the fourth paragraph of Article 7. 2. The weight of recovered or recycled packaging waste shall, as far as is practical, exclude non-packaging materials collected together with the packaging waste. Corrections shall be made to the data relating to the weight of recovered or recycled packaging waste, if non-packaging materials in the waste sent to an effective recovery or recycling process risk leading to substantial over- or underestimates of packaging recovery or recycling rates. No corrections shall be made in the case of small amounts of non-packaging materials, or for such contamination as can regularly be found in packaging waste. Significant corrections shall be reported in the descriptions regarding the data compilation, provided for in the fourth paragraph of Article 7. Article 6 In Articles 3, 4 and 5 the provisions on recovery shall apply mutatis mutandis to packaging waste incinerated at waste incineration plants with energy recovery. Article 7 The Member States shall complete the tables shown in the Annex on an annual basis and shall send them to the Commission electronically. The tables shall cover the whole of each calendar year, and shall be submitted to the Commission, without prejudice to Regulation (EC) No 2150/2002 of the European Parliament and of the Council (7), within 18 months of the end of the relevant year. The Commission shall make these data available on a public website. Member States shall send, together with the completed tables, an appropriate description of how the data have been compiled. That description shall also give an explanation of any estimates used. Article 8 Member States may provide, on a voluntary basis, such further data on packaging and packaging waste as is available. Such data may include the following: (a) data on production, exports and imports of empty packaging; (b) data on reusable packaging; (c) specific sub-fractions of packaging such as composite packaging; (d) concentration levels of heavy metals present in packaging within the meaning of Article 11 of Directive 94/62/EC, and the presence of noxious and other hazardous substances and materials within the meaning of the third indent of point 1 of Annex II to that Directive; (e) packaging waste considered to be hazardous owing to contamination by product contents, within the meaning of Council Directive 91/689/EEC (8) and Commission Decision 2000/532/EC (9). Article 9 The Member States shall provide the data using the formats set out in the Annex beginning with the data for 2003. Article 10 Decision 97/138/EC is repealed. Article 11 This Decision is addressed to the Member States. Done at Brussels, 22 March 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 365, 31.12.1994, p. 10. Directive as last amended by Directive 2004/12/EC (OJ L 47, 18.2.2004, p. 26). (2) OJ L 52, 22.2.1997, p. 22. (3) OJ L 194, 25.7.1975, p. 39. (4) OJ L 30, 6.2.1993, p. 1. (5) OJ L 166, 1.7.1999, p. 6. (6) OJ L 185, 17.7.1999, p. 1. (7) OJ L 332, 9.12.2002, p. 1. (8) OJ L 377, 31.12.1991, p. 20. (9) OJ L 226, 6.9.2000, p. 3. ANNEX TABLE 1 Quantities of packaging waste generated in the Member State and recovered or incinerated at waste incineration plants with energy recovery within or outside the Member State (Tonnes) Material Packaging waste generated Recovered or incinerated at waste incineration plants with energy recovery by Material recycling Other forms of recycling Total recycling Energy recovery Other forms of recovery Incineration at waste incinerators with energy recovery Total recovery and incineration at waste incinerators with energy recovery (a) (b) (c) (d) (e) (f) (g) (h) Glass Plastic Paper and board Metal Aluminium Steel Total Wood Other Total 1. White boxes: Provision of data is mandatory. Estimates may be used though they should be based on empirical data and explained in the description of the methodology. 2. Light shaded boxes: Provision of data is mandatory, but rough estimates are acceptable. These estimates should be explained in the description of the methodology. 3. Dark shaded boxes: Provision of data is voluntary. 4. For the purpose of this decision, the data on material recycling for plastics shall include all material recycled back into plastics. 5. Column (c) includes all forms of recycling including organic recycling but excluding material recycling. 6. Column (d) must be the sum of columns (b) and (c). 7. Column (f) includes all forms of recovery excluding recycling and energy recovery. 8. Column (h) must be the sum of columns (d), (e), (f) and (g). 9. Rate of recovery or incineration at waste incineration plants with energy recovery for the purpose of Article 6(1) of Directive 94/62/EC: Column (h)/column (a). 10. Recycling rate for the purpose of Article 6(1) of Directive 94/62/EC: Column (d)/column (a). 11. The data for wood shall not be used for the purpose of evaluating the target of a minimum of 15 % by weight for each packaging material, as provided for in article 6(1)(c) of Directive 94/62/EC, as amended by Directive 2004/12/EC. TABLE 2 Quantities of packaging waste sent to other Member States or exported outside the Community for recovery or incineration at waste incineration plants with energy recovery (Tonnes) Material Packaging waste sent to other Member States or exported outside the Community for Material recycling Other forms of recycling Energy recovery Other forms of recovery Incineration at waste incineration plants with energy recovery Glass Plastic Paper and board Metal Aluminium Steel Total Wood Other Total 1. The data in this table refer only to quantities that are supposed to be counted under the obligations of Directive 94/62/EC. They are a subset of the data already provided in table 1. This table is for information purposes only. 2. Light shaded boxes: Provision of data is mandatory, but rough estimates are acceptable. These estimates should be explained in the description of the methodology. 3. Dark shaded boxes: Provision of data is voluntary. 4. For the purpose of this decision, the data on material recycling for plastics shall include all material recycled back into plastics. TABLE 3 Quantities of packaging waste generated in other Member States or imported from outside the Community and sent to the Member State for recovery or incineration at waste incineration plants with energy recovery (Tonnes) Material Packaging waste generated in other Member States or imported from outside the Community and sent to the Member State for: Material recycling Other forms of recycling Energy recovery Other forms of recovery Incineration at waste incineration plants with energy recovery Glass Plastic Paper and board Metal Aluminium Steel Total Wood Other Total 1. The data in this table are provided for information purposes only. They are neither contained in table 1 nor can they be counted for the fulfilment of targets by the concerned Member State. 2. Dark shaded boxes: Provision of data is voluntary. 3. For the purpose of this decision, the data on material recycling for plastics shall include all material recycled back into plastics.